DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's argument filed on Jun. 22, 2022, with respect to claim 16 has been fully considered, but they are moot in view of new grounds of rejection necessitated by amendment.

Specification
The amendment filed 06/22/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: wherein asymmetrical motion partitioning is not allowed as part of said partitioning.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Objections
Claim 16 is objected to because of the following informalities: claim 16 has two clauses that recite “a third type.” Examiner interprets the last “a third type” to mean “a fourth type”, consistent with the rest of the claim language.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “wherein asymmetrical motion partitioning is not allowed as part of said partitioning” is not in the earliest priority document or specification as filed, and therefore, is new matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over An et al., (U.S. Patent Application Publication No. 2017/0272750 A1), [hereinafter An], and further in view of Huang (U.S. Patent Application Publication No. 20180098097 A1), [hereinafter Huang].
Regarding claim 16, An discloses an apparatus for decoding video data (prediction process is applied and the relevant information is transmitted to the decoder on a PU basis; 0006 and Fig. 6) comprising one or more processors (The video bitstream may also be received from a processor such as a processing unit or a digital signal; 0042) configured to: 
receive a bitstream indicating partitioning of a coding tree unit into coding units (Fig. 6 element 610) according to quadtree partitioning, 
wherein quadtree partitioning partitions a parent node into four square child nodes each of which are quarter size of a parent node (A quadtree denoted as the coding tree is used to partition the CTU into multiple CUs. Let CTU size be M×M where M is one of the values of 64, 32, or 16. The CTU can be a single CU or can be split into four smaller units of equal sizes of M/2×M/2, which are nodes of coding tree; 0004 and According to the QTBT structure, a block is firstly partitioned by a quadtree process, where the quadtree splitting can be iterated until the size for a splitting block reaches the minimum allowed quadtree leaf node size or the quadtree partitioning process reaches a maximum allowed quadtree depth; 0033 and Fig. 1A), 
wherein said partitioning of said coding tree unit includes binary partitioning of a child node of said quadtree partitioning into two child nodes either vertically or horizontally (Exemplary splitting types according to one embodiment are shown in FIG. 3, which includes two symmetric binary tree partitioning types and four asymmetric binary tree partitioning types. The symmetric horizontal and vertical splitting types are the simplest splitting types and often achieve the good coding efficiency; 0028), 
where said quadtree partitioning is not allowed from a child node resulting from binary partitioning (According to the QTBT structure, a block is firstly partitioned by a quadtree process, where the quadtree splitting can be iterated until the size for a splitting block reaches the minimum allowed quadtree leaf node size or the quadtree partitioning process reaches a maximum allowed quadtree depth. If the leaf quadtree block is not larger than the maximum allowed binary tree root node size, it can be further partitioned by a binary tree partitioning process. The binary tree splitting can be iterated until the size (width or height) for a splitting block corresponding to a binary tree node reaches the minimum allowed binary tree leaf node size (width or height) or the binary tree depth reaches the maximum allowed binary tree depth; 0033 and In one embodiment, there is no further explicit partitioning from the CU to the PU or from the CU to the TU to simplify the coding process. Therefore, the CU is also used as the PU and the TU. In other words, the leaf nodes of the binary tree are the basic units for the prediction process and transform process; 0032), 
wherein said child node as a result of said binary partitioning is not allowed to be further split into a prediction unit nor a transform unit, which are different than a coding unit, that are smaller than the corresponding coding unit; (there is no further explicit partitioning from the CU to the PU or from the CU to the TU [i.e., not allowed to split into smaller units than size of CU] to simplify the coding process. Therefore, the CU is also used as the PU and the TU. In other words, the leaf nodes of the binary tree are the basic units for the prediction process and transform process; 0032 and The binary tree splitting can be iterated until the size (width or height) for a splitting block corresponding to a binary tree node reaches the minimum allowed binary tree leaf node size (width or height) or the binary tree depth reaches the maximum allowed binary tree depth; 0033);
wherein said partitioning of said coding tree unit includes asymmetrical partitioning of child node of said quadtree partitioning into a plurality of child nodes either vertically or horizontally that does not include splitting in the middle of the parent node (four asymmetric binary tree partitioning types; 0028 and Figs. 2-3 M/4xM(L), M/4xM(R), MxM/4 (U), MxM/4 (D)), 
where asymmetrical partition is only allowed at a bottom level of a quadtree portion of the partitioned coding tree unit (The quadtree partitioning process can be first applied to the block of video data recursively before the binary tree partitioning process to generate quadtree leaf nodes. According to one embodiment, the binary tree partitioning process is applied to the quadtree leaf nodes recursively to generate the final sub-blocks; 0015 [i.e., where asymmetric partition is a binary tree partitioning type; 0028 and Figs. 2-3] and In one embodiment, there is no further explicit partitioning from the CU to the PU or from the CU to the TU to simplify the coding process. Therefore, the CU is also used as the PU and the TU. In other words, the leaf nodes of the binary tree are the basic units for the prediction process and transform process; 0032 and Figs. 2-3);
where said asymmetrical partitioning includes a first type with a first vertical rectangle on the left and a second vertical rectangle on the right, where the first rectangle is smaller than the second vertical rectangle (Fig. 3, M/4xM(L)), 
where said asymmetrical partitioning includes a second type with a first vertical rectangle on the left and a second vertical rectangle on the right, where the first rectangle is larger than the second vertical rectangle (Fig. 3, M/4xM(R), 
where said asymmetrical partitioning includes a third type with a first horizontal rectangle on the top and a second horizontal rectangle on the bottom, where the first rectangle is smaller than the second vertical rectangle (Fig. 3, MxM/4 (U),
where said asymmetrical partitioning includes a third type with a first horizontal rectangle on the top and a second horizontal rectangle on the bottom, where the first rectangle is greater than the second vertical rectangle (Fig. 3, MxM/4 (D), 
wherein if a parent node uses quadtree partitioning it is allowed to have child nodes and such child nodes are allowed to use quadtree partitioning, binary partitioning, and asymmetrical partitioning (The quadtree partitioning process is applied to the CTU first to generate quadtree leaf nodes. The quadtree leaf nodes may have a size from 16×16 (i.e., the minimum allowed quadtree leaf node size) to 128×128 (i.e., the CTU size). If the leaf quadtree node is 128×128, it will not be further split by the binary tree since the size exceeds the maximum allowed binary tree root node size (i.e., 64×64). Otherwise, the leaf quadtree node [i.e., child node] will be further split by the binary tree; 0037 and [i.e., where asymmetric partition is a binary tree partitioning type; 0028 and Figs. 2-3]); 
wherein a parent node using asymmetrical partitioning allows no further splits (Fig. 3 M/4xM(L, R) and MxM/4 (U, D) and According to one embodiment, the binary tree partitioning [i.e., where asymmetric partition is a binary tree partitioning type; 0028 and Figs. 2-3] process is applied to the quadtree leaf nodes recursively to generate the final sub-blocks [i.e., no further splits]; 0015); 
wherein if a parent node using binary partitioning allows ([0030] FIG. 4A illustrates an example of block partitioning process using binary tree to partition a block into final sub-blocks where 410a shows the initial binary tree partition, and 420a shows a child node using only binary partitioning, no asymmetric or quadtree partitioning in Fig. 4a), and such child nodes cannot use said quadtree partitioning (The quadtree partitioning process is applied to the CTU first to generate quadtree leaf nodes. The quadtree leaf nodes may have a size from 16×16 (i.e., the minimum allowed quadtree leaf node size) to 128×128 (i.e., the CTU size). If the leaf quadtree node is 128×128, it will not be further split by the binary tree since the size exceeds the maximum allowed binary tree root node size (i.e., 64×64). Otherwise, the leaf quadtree node [i.e., child node] will be further split by the binary tree [i.e., not quadtree]; 0037 and [i.e., where asymmetric partition is a binary tree partitioning type; 0028 and Figs. 2-3]) and cannot use said asymmetrical partitioning (Fig. 4A upper right quadrant 440a is further binary partitioned twice [i.e., not asymmetric]; and According to the QTBT structure, a block is firstly partitioned by a quadtree process, where the quadtree splitting can be iterated until the size for a splitting block reaches the minimum allowed quadtree leaf node size or the quadtree partitioning process reaches a maximum allowed quadtree depth. If the leaf quadtree block is not larger than the maximum allowed binary tree root node size, it can be further partitioned by a binary tree partitioning process. The binary tree splitting can be iterated until the size (width or height) for a splitting block corresponding to a binary tree node reaches the minimum allowed binary tree leaf node size (width or height) or the binary tree depth reaches the maximum allowed binary tree depth; 0033 [i.e., Fig. 4A shows only symmetrical binary partitioning of a symmetrical binary partition]); wherein a parent node is any coding tree unit or node that is further split (quadtree leaf node; 0033); wherein a child node is the result of any split of a coding tree unit or node (binary tree leaf node; 0033); and
decode the identified child nodes according to a coding scheme (FIG. 8 also illustrates the corresponding partitioning schemes for the various codewords; 0100).
However, An does not explicitly disclose wherein asymmetrical motion partitioning is not allowed as part of said partitioning.
Huang suggests wherein asymmetrical motion partitioning is not allowed as part of said partitioning ([0063] In the fourth embodiment of partition mode flag coding, if the same part_mode values at different partPredIdc values indicate the same partition modes and the AMP mode is disallowed, only the part_mode values of 0 and 2 (i.e., 2N×2N and N×2N) are allowed when partPredIdc is equal to 2; [i.e., asymmetrical partitioning is permitted when AMP is disallowed]).
Therefore, it would have been obvious at the time the invention was filed to incorporate the asymmetric partitioning of An with the disabling of asymmetrical motion partitioning suggested by Huang. The motivation would be to improve the coding efficiency to meet the needs of ever increasing storage and transmission of video contents. Huang at ¶0010.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alison Slater whose telephone number is 571-270-0375.  The examiner can normally be reached on MON - FRI: 8AM-5PM EST, Alternate FRI.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on 571-272-7327.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/Alison Slater/Primary Examiner, Art Unit 2487